PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/123,415
Filing Date: 6 Sep 2018
Appellant(s): Gerald P. Curatola



__________________
Gordon K Hill
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 2, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated October 28, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claims 21-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

WITHDRAWN REJECTIONS

The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner:  

1) Claims 21-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

2) Claims 21 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (WO 2012068730) in view of Gordeladze et al. (March 2017) and Mousa et al. (US 8,563,053). 

3) Claims 22-23 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (WO 2012068730) in view of Gordeladze et al. (March 2017) and Mousa et al. (US 8,563,053) in further view of Changoer et al. (WO 2016100516). 

4) Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (WO 2012068730) in view of Gordeladze et al. (March 2017),  Mousa et al. (US 8,563,053) and Changoer et al. (WO 2016100516) in further view of Hermann et al. (US 2008/0095719) and Schmidt et al. (US 4,440,745). 

 
5) Claims 25-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (WO 2012068730) in view of Gordeladze et al. (March 2017) and Mousa et al. (US 8,563,053) and Changoer et al. (WO 2016100516) in further view of Hermann et al. (US 9,987,217) and Schmidt et al. (US 4,440,745) in further view of Trivedi et al. (US 2012/0237456).  



 (2) Response to Argument

Appellant argues that the Office Action rejects claims that are properly supported in the Specification, especially with respect to negative limitations in the claims. The Office Action applies a heightened standard to Appellant’s negative claim limitation. This is a legal and factual error.
The Examiner disagrees and submits that the rejection of the negative limitation recited by the claims is proper because the recitation is not clearly supported by the instant specification. While a negative limitation of a component that is specifically disclosed by a patent specification is permissible, in this case the component is not specifically disclosed. The instant specification recites in the background section that:
“A wide variety of oral care products are currently available. The majority of these products are designed to clean the mouth, teeth and gums using abrasives and detergents. The primary goal of most oral care products is to kill bacteria in the mouth, or sterilize the mouth” (paragraph 0007). 
This is the only mention of “detergents” in the originally filed Specification and claims. Thus, the specification discloses only a very generic term, and then only in passing in reference to the state of the art. Conversely, applicant’s negative proviso attempts to carve out a sub-genus of a specific antibacterial detergents, and that concept was never originally disclosed. (All the cited passage says is that detergents were examples of available prior art products that “clean” the mouth – not they are antibacterial).   
Appellant argues that in this case, even the Office Action admits that Appellant’s Specification makes certain disclosures regarding detergents, it is insufficient. Appellant shows that from the perspective of a person of skill in the art, the Specification properly supports Appellant’s “does not contain any detergents for eliminating oral bacteria” negative claim limitation.
The Examiner disagrees and submits that the specification discloses detergents in the background but makes no mention of the properties of said detergents, such as them being antibacterial. Therefore, although the specification may support a negative limitation of detergent (which would depend upon whether mentioning detergent in the background of the specification is sufficient as discussed above), would not support a negative limitation of detergent with antibacterial activity.
Appellant argues that that claim limitations can be supported in the Specification through express, implicit, or inherent disclosure. See, MPEP 2163 I. B. There is no requirement that the words in a claim have to be in the Specification verbatim. 7d. Appellant’s claim limitation is supported by the disclosure in the original Specification in at least paragraphs [0007] and [0008]. Paragraph [0007] states in relevant part that “[t]he majority of these [oral care] products are designed to clean the mouth, teeth and gums using abrasives and detergents. The primary goal of most oral care products is to kill bacteria in the mouth, or sterilize the mouth.” Thus, Appellant’s Specification discloses that most oral care products include detergents and the primary goal of such products is to kill bacteria in the mouth, or oral bacterial. Also, the detergents in question are those that can kill bacteria in the mouth, and implicitly, detergents that could be used in an oral care product.
The Examiner disagrees and submits that based on paragraph [0007], the goal of the referred to whole composition is to kill bacteria, based on paragraph [0007]. This does not necessarily mean that the detergent itself has the property to kill bacteria. Each component in an oral composition plays a role. The water, if present, is commonly used as a carrier. This does not mean it has antibacterial activity because it is an antibacterial composition. This would also be the case for a detergent that is commonly used as a foaming agent. It is not necessarily used as an antibacterial. Furthermore, although some detergents are antibacterials, not all are antibacterials. The specification gives no guidance as to what a detergent with antibacterial properties would encompass such as which detergent would be considered antibacterial. Therefor the mention of detergent in the background of the specification would not support the negative limitation of “any detergents for eliminating oral bacteria” recited in the instant claims. 
Appellant further argues that Paragraph [0008] states in relevant part that “[t]he oral microbiome of a mouth may include bacteria that would be considered unhealthy for the individual person for a variety of reasons. The oral microbiome of a healthy mouth can also include bacteria that would be considered healthy for the individual person. Thus, killing all the bacteria in the mouth may not be considered entirely beneficial as it would kill bacteria that are useful and necessary for maintaining a healthy mouth.” Thus, Appellant’s Specification discloses at least this reason for why using detergents to kill the bacteria in the mouth may not be beneficial.
The Examiner submits that paragraph [0008] does not support a detergent with antibacterial properties. It only discloses the role of bacteria in the mouth. Therefor this does not support the negative recitation of “any detergents for eliminating oral bacteria”. 
Appellant argues that the Office Action asserts that Appellant’s disclosure “does not necessarily indicate that the detergents eliminate oral bacteria, all detergents eliminate oral bacteria, or which detergents eliminate oral bacteria.” See, Office Action, p. 3. This statement from the Office Action improperly requires a heightened standard for written description. A person of skill in the art who has read the Specification would understand the disclosure regarding an oral care product that “does not contain any detergents for eliminating oral bacteria” is sufficiently described.
The Examiner disagrees and submits that reading the specification would not lead one of skill in the art to conclude that the compositions do not contain any detergents for eliminating oral bacteria because the specification makes no mention that the detergents eliminate oral bacteria. Therefore, the rejection is maintained. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LEZAH ROBERTS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        
Conferees:
/FREDERICK F KRASS/Supervisory Patent Examiner, Art Unit 1612                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.